Citation Nr: 9935016	
Decision Date: 12/16/99    Archive Date: 12/23/99

DOCKET NO.  97-29 025A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for peptic ulcer disease.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and his parents


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1975 to 
February 1978.  His appeal comes before the Board of 
Veterans' Appeals (Board) from a September 1997 rating 
decision of the Department of Veterans' Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.


FINDINGS OF FACT

1.  The RO denied the veteran's claim of entitlement to 
service connection for peptic ulcer disease in June 1991.  
The veteran was notified of the denial and of his appellate 
rights, but he did not appeal the decision.

2.  The veteran has submitted medical evidence bearing 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
is so significant that they must be considered to fairly 
decide the merits of his claim.

3.  The veteran has not submitted competent medical evidence 
of a nexus between his peptic ulcer disease and his period of 
active service.


CONCLUSIONS OF LAW

1.  The RO's decision of June 1991 denying service connection 
for peptic ulcer disease is final.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1999).

2.  The evidence received subsequent to the June 1991 denial 
is new and material; thus, the requirements to reopen the 
claim of entitlement to service connection for peptic ulcer 
disease have been met.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.15(a) (1999).

3.  The veteran's claim of entitlement to service connection 
for peptic ulcer disease is not well grounded.  38 U.S.C.A. 
§ 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The preliminary issue before the Board is whether the veteran 
has submitted new and material evidence sufficient to reopen 
his claim of entitlement to service connection for peptic 
ulcer disease.  In its June 1991 denial of the veteran's 
peptic ulcer disease claim, the RO considered service medical 
records, including the clinical record of a May 1976 
appendectomy.  The RO denied the claim because a review of 
the veteran's service medical records did not show evidence 
of peptic ulcer disease.  The veteran did not complain of an 
abdominal problem at his November 1977 separation 
examination, and he was not diagnosed with peptic ulcer 
disease at that time, or within a year of his separation in 
February 1978.  A medical form from his employer dated March 
1978 and February 1986 is discussed below.  By letter dated 
July 1991, the RO notified the veteran of the denial and of 
his appellate rights.  The veteran did not initiate an 
appeal.  Thus, the RO's June 1991 rating decision is final.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 20.1103 
(1999).

Once an RO decision becomes final under 38 U.S.C.A. 
§ 7105(c), absent the submission of new and material 
evidence, the claim may not thereafter be reopened or 
readjudicated by the VA.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Suttman v. Brown, 5 Vet.App. 127, 135 (1993).  
New and material evidence is evidence not previously 
submitted to agency decision makers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself and in connection with evidence previously assembled 
is so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156(a).

A three pronged analysis is used to determine whether 
evidence is "new and material" as defined by 38 C.F.R. 
§ 3.156(a).  First, it must be determined whether the newly 
presented evidence "bears directly and substantially upon 
the specific matter under consideration," i.e., whether it 
is probative of the issue at hand.  Secondly, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made, and 
finally, a determination must be made as to whether the 
evidence "is so significant that it must be considered in 
order to fairly decide the merits of the claim."  See Hodge 
v. West, 155 F.3d 1356, 1359 (Fed.Cir. 1998).  New evidence, 
submitted to reopen a claim, will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  Justus v. Principi, 3 Vet.App. 510, 513 (1992).  
If all three tests are satisfied, the claim must be reopened.  
Hodge, supra.  Upon reopening the claim, a determination must 
then be made as to whether, based upon all the evidence and 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  If the claim is 
well grounded, the claim may then be evaluated on the merits 
after ensuring that the duty to assist pursuant to 
38 U.S.C.A. 5107(b) has been fulfilled.  See Elkins v. West, 
12 Vet. App. 209 (1999); Winters v. West, 12 Vet.App. 203 
(1999).

Pertinent evidence associated with the claims file since June 
1991 includes:  (1) a May 1974 private medical report 
regarding a puncture wound to the knee; (2) a March 1983 
medical report regarding the removal of a foreign body in the 
veteran's left third finger; (3) statements from either the 
veteran or his representative dated March 1997, August 1997, 
September 1997, and October 1997; (4) a February 1990 
hospital discharge summary with a diagnosis of peptic ulcer 
disease; (5) outpatient treatment records from August 1985 to 
March 1989, from January 1991 to October 1992, from April 
1997 to August 1997, and from November 1997 to March 1998; 
(6) a January 1990 triage and nursing record from St. Mary's 
Emergency Care Center; (7) radiology reports and upper 
gastrointestinal tract examinations dated October 1985, March 
1986, and September 1987; (8) an April 1989 operation record 
regarding the revision of preputial adhesions of the penis; 
(9) physical examination records from the veteran's employer 
from April 1983 to July 1984 and from October 1985 to April 
1987; (10) a medical form regarding physical examinations in 
March 1978 and February 1986 from Steelcase, Inc.; (11) 
employee health notes from September 1985 to June 1989; (12) 
disability certificates from Joseph E. Belsito, D.O., P.C., 
dated October 1985 and August 1985; (13) a VA hospital 
discharge summary dated March 1997; (14) the testimony 
transcript from a March 1998 RO hearing; (15) VA hospital 
discharge summaries dated November 1990, October 1992, and 
April 1993; (16) military personnel and medical records; (17) 
a radiology consultation report dated October 1992; (18) the 
testimony transcript from a July 1999 Travel Board hearing, 
and; (19) numerous duplicative copies of some of the 
aforementioned medical treatment records.

In September 1997, the RO considered whether the veteran had 
submitted new and material evidence, and it found that he had 
not.  The question before the Board is whether that denial 
was proper.  The Board finds that the evidence submitted is 
new in that it was not part of the record at the time of the 
June 1991 RO decision and it is not redundant of other 
evidence available at that time.  Moreover, some of the 
evidence is material because it is probative of the question 
as to whether the veteran should be service connected for 
peptic ulcer disease.  Specifically, it shows that the 
veteran currently suffers from peptic ulcer disease, and the 
veteran complained of stomach pains as of October 1979 after 
his period of active service.  Thus, it bears directly and 
substantially upon the specific matter under consideration, 
and it is so significant that it must be considered in order 
to fairly decide the merits of the claim.

Having reopened the veteran's claim, the Board must now 
determine whether it is well grounded.  Service connection 
may be granted for disability resulting from injury or 
disease incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  To establish that his 
claim is well grounded, the veteran must produce competent 
medical evidence of a current disability; lay or medical 
evidence, whichever is appropriate, that a disease or injury 
was incurred in service; and medical evidence of a nexus 
between the disease or injury and the current disability.  
Epps v. Gober, 126 F.3d 1464, 1469 (Fed.Cir. 1997).  In this 
case, the veteran contends that his peptic ulcer disease was 
incurred in service.  The veteran's service medical records 
reflect that he developed peri-umbilical sharp pain in May 
1976, and that he underwent an appendectomy as a result.  
However, the examiner noted the appendix to be normal after 
its removal; thus, the diagnosis of abdominal pain had an 
unknown etiology.  The veteran's service medical records are 
negative for other complaints of abdominal pain, and they do 
not contain a diagnosis for peptic ulcer disease.  The 
veteran did not complain of abdominal pain at the time of his 
November 1977 military separation examination.

Currently, the veteran has peptic ulcer disease.  However, he 
has not submitted evidence of a nexus between his peptic 
ulcer disease and his period of active service.  The examiner 
in May 1976 did not offer an opinion that the stomach pain 
was due to peptic ulcer disease; rather, the etiology of the 
pain was unknown.  A medical progress note dated October 
1979, apparently from the veteran's employer, indicates that 
an examiner gave the veteran Mylanta for stomach cramps at 
that time.  However, the examiner did not discuss whether the 
stomach cramps were the result of peptic ulcer disease.  In 
March 1985, the veteran complained of pressure on his 
stomach, and an examiner dispensed Tylenol and Mylanta.  A 
disability certificate from Dr. Belsito dated August 1985 
indicates that the veteran had an ulcer.  This is the first 
diagnosis of an ulcer, rather than of stomach pains.  
However, the Board does not construe this as a nexus opinion 
because the certificate does not address the question of 
whether the ulcer was incurred in service.  In fact, the 
entire record does not contain a competent medical opinion 
relating the veteran's peptic ulcer disease to his period of 
active service.

The Board notes that a medical form from Steelcase, Inc., 
reflects that the veteran underwent physical examinations in 
March 1978 and February 1986.  Under the section marked 
"Have you ever had any of the following?" there is a 
notation next to "digestion problems" that reads:  
"stomach-ulcer."  However, the document is unclear as to 
whether this notation was written in March 1978 or in 
February 1986, or if it was written at some other time.  The 
distinction is important because the examination in February 
1986 is long after the applicable presumptive period.  See 
38 C.F.R. § 3.309(a).  Moreover, it is unclear who wrote the 
notation; whether it was an examiner or the veteran.  The 
Board observes that because the notation is under the section 
marked "Have you ever had any of the following," the 
veteran likely wrote the notation.  As a layperson, without 
medical training, expertise, or education, he is unqualified 
to offer a medical determination pursuant to Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  As such, the 
Board finds that this document has little probative value.

The veteran himself contends that his peptic ulcer disease 
originated during his period of active service, as shown by 
his May 1976 abdominal pain.  The veteran is informed that he 
must offer a competent medical opinion of a nexus between his 
peptic ulcer disease and his period of active service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed.Cir. 1997).  As noted 
above, the medical personnel in May 1976 stated that the 
veteran's abdominal pain had an unknown etiology, rather than 
being the result of peptic ulcer disease.  Moreover, although 
the veteran complained of stomach pain in October 1979, the 
examiner did not make a finding of peptic ulcer disease.

Thus, the Board finds that the veteran has failed to meet his 
initial burden of submitting evidence of a well-grounded 
claim, and that the VA is under no duty to assist him in 
developing the facts pertinent to his claim.  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed.Cir. 1997).  The Board is not aware 
of the existence of additional relevant evidence that could 
serve to make the veteran's claim well grounded.  As such, 
there is no additional duty on the part of the VA under 
38 U.S.C.A. § 5103(a) to notify the veteran of the evidence 
required to complete his application for service connection 
for the claimed disability.  See McKnight v. Gober, 131 F.3d 
1483, 1484-85 (Fed. Cir. 1997).  The Board views this 
discussion as sufficient to inform the veteran of the 
elements necessary to well ground his claim and to explain 
why his current attempt fails.



ORDER

Having not submitted a well-grounded claim, the veteran's 
claim of entitlement to service connection for peptic ulcer 
disease is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

